PER CURIAM.
This court previously remanded appellant’s motion for postconviction relief under Florida Rule of Criminal Procedure 3.850 to the trial court for further consideration. See Diamond v. State, 431 So.2d 348 (Fla. 2d DCA 1983). The trial court has now attached to its order denying postconviction relief those portions of the record which conclusively show that appellant was charged with and pled guilty to robbery with a deadly weapon. Consequently, appellant’s sentence of imprisonment for twenty years is legal. § 812.13(2)(a), Fla. Stat. (1981). However, the judgment and sentence indicate that appellant pled guilty to and was adjudicated guilty of the crime of robbery. We REMAND for correction to indicate that the crime was robbery with a deadly weapon. In all other respects, the order of the trial court is AFFIRMED.
OTT, C.J., and HOBSON and LEHAN, JJ., concur.